Citation Nr: 0114777	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-25 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO rating decision that 
denied service connection for hearing loss. 


FINDINGS OF FACT

The veteran's bilateral hearing loss began many years after 
his active duty and was not caused by any incident of service 
including combat experiences.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran enlisted for service in November 1942, was called 
to active duty in February 1943, and served on active duty in 
the Army (air corps) until December 1945.  His duties 
included those of a B-26 (and other aircraft) pilot, and he 
reportedly flew numerous combat missions in Europe during 
World War II.

The veteran's service medical records include a November 1942 
enlistment examination which noted 20/20 hearing, 
bilaterally, using low conversational voice testing.  
Physical examination of the ears revealed no apparent disease 
or defect.  A physical examination, performed in February 
1943 when called to active duty, noted 20/20 hearing, 
bilaterally.  The report of physical examinations for flying, 
dated in July 1943 and February 1944, noted findings of 20/20 
hearing, bilaterally, on whispered voice testing.  These two 
examination reports also noted that physical examination of 
the external ears and membrana tympani were normal.  In 
October 1945, a physical examination of the veteran was 
conducted pursuant to his application for reserve service.  
The report of this examination noted hearing of 15/15, 
bilaterally, on whispered voice testing.  Physical 
examination of the ears revealed normal findings.  The 
veteran was released from active duty in December 1945.  

The veteran had later National Guard/Reserve service.  In 
January 1947, a physical examination for flying was 
conducted.  In discussing the veteran's medical history, the 
examination report listed several injuries, none of which 
were related to or incurred in during the veteran's active 
duty service.  The report also specifically noted that the 
veteran denied any history of ear trouble.  Physical 
examination revealed 15/15 hearing, bilaterally, on whispered 
voice testing.  The report also noted that the external ears 
and membrana tympani were normal.  In July 1948, a physical 
examination for flying was conducted.  The medical history 
portion of this examination report listed no inservice 
injuries or diseases.  The report noted 15/15 hearing, 
bilaterally, on whispered voice testing.  The report also 
noted that the veteran denied any history of ear trouble and 
that the external ears and membrana tympani were normal.  In 
April 1949, a physical examination was conducted.  The report 
of this examination noted 15/15 hearing, bilaterally, on 
whispered and spoken voice testing.  Physical examination of 
the ears was also reported to be normal.

In April 2000, the veteran submitted his present claim for 
service connection for bilateral hearing loss.  In May 2000, 
the RO sent correspondence to the veteran requesting 
supporting medical evidence.

In May 2000, the veteran submitted a statement that he was a 
B-26 medium bomber pilot and had lengthy exposure to tight-
fitting earphones for communications over the roar of the 
engines.  He also noted that he was about 100 yards away from 
an explosion set off by a fire at an ammunition dump in 
Sardinia.  He stated that he suffered a concussion from this 
blast, and was unable to fly for about 10 days due to hearing 
impairment and ringing in his ears.  He indicated that he did 
not seek treatment for this condition because he was serving 
in a combat unit, without nearby medical facilities.

In support of his claim, the veteran submitted an 
unidentified magazine article that refers to a grass fire 
that caused bombs in an ammunition dump to go off in July 
1944.  

He also submitted medical evidence in support of his claim.  
Specifically, an audiological report, dated in January 1997, 
was received from Browne-McHardy Clinic.  A second 
audiological report, dated in February 1999, was received 
from Northlake Audiology & Hearing Aid Service (Robert 
Capitelli, M.D. is listed on the letterhead of the report).  
Both of these examination reports revealed bilateral hearing 
loss.

In a June 2000 letter, Dr. Capitelli (Northlake Ear, Nose, & 
Throat Associates) noted the veteran had a February 1999 
audiology evaluation which showed bilateral sensorineural 
hearing loss.  Dr. Capitelli further stated the following:

At [the veteran's] request, I evaluated 
his audiogram and I feel that the loss is 
most consistent with presbycusis.  
However, based on [the veteran's] history 
of exposure in the military during World 
War II, the loss may be related to those 
activities, to some extent.

In July 2000, a VA audiological examination was conducted.  
The report of this examination noted the veteran's complaints 
of difficulty understanding speech for over 20 years.  The 
veteran also gave a history of a service explosion that 
"threw him half a block," and he said he lost his hearing for 
12 days after that incident but it slowly returned.  The 
veteran also reported that during service he had noise 
exposure from artillery fire in combat and constant aircraft 
noise.  The current VA audiology examination showed bilateral 
hearing loss.  The diagnosis was bilateral moderately severe 
sensorineural hearing loss.  

In August 2000, the VA examiner submitted an addendum to the 
July 2000 examination report.  The addendum noted the 
veteran's history of service noise exposure, including the 
ammunition dump explosion and loud engine noise as a combat 
bomber pilot.  The VA examiner also noted that she had 
reviewed all of the information contained in the veteran's 
claims file, including the opinion letter from Dr. Capitelli.  
Based upon this review, the VA examiner stated the following:

Veteran was discharged on 12-13-45.  His hearing 
was evaluated as normal (according to whisper test) 
and he did not report hearing loss on 1/30/47, 
7/13/48, or 4/15/49 (at the age of 25).  There is 
no documentation until 1997 (at age 73) of hearing 
loss on an audiological examination.  It is 
unlikely that the hearing loss now exhibited is 
related to noise exposure while serving in the Air 
Force.  It is more likely that the sensorineural 
hearing loss now exhibited is related to advancing 
age, or some other cause.

In statements in 2000 and 2001, the veteran and his 
representative argued that current hearing loss was due to 
service noise exposure, including during combat, and that 
service connection was warranted by the combat provisions of 
38 U.S.C.A. § 1154.

II.  Analysis

The veteran claims service connection for hearing loss.  The 
file shows the RO has notified the veteran of the evidence 
needed to substantiate his claim, identified medical records 
have been obtained, and a VA examination with medical opinion 
has been provided.  The VA's notice and duty to assist 
obligations of the law have been satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

The veteran contends that he developed bilateral hearing loss 
as a result of acoustic trauma sustained during World War II 
combat service.  His service records show combat missions as 
a pilot, and the Board acknowledges that he engaged in 
combat.  His statements provide satisfactory lay evidence of 
service incurrence or aggravation, which is consistent with 
the circumstances or hardships of his service.  Thus, under 
38 U.S.C.A. § 1154(b), service connection for hearing loss is 
warranted unless there is clear and convincing evidence to 
the contrary.

The Board accepts the veteran's contentions regarding his 
exposure to loud noise in service, including from aircraft 
during combat missions and being in close proximity to an 
exploding bomb dump.  However, service medical records from 
his World War II active duty, which ended in 1945, 
affirmatively show his hearing was normal at that time and he 
had no complaints of hearing loss.  Later National 
Guard/Reserve examinations from 1947 to 1949 also show normal 
hearing and no related complaints.  The first post-service 
medical evidence showing any complaints of or diagnosis of 
hearing loss is dated in 1997, over 50 years after the 
veteran's active duty.  These facts and circumstances 
strongly suggest that current hearing loss is unrelated to 
service.

The Board also notes that the evidence fails to establish a 
causal nexus between current hearing loss and his active duty 
military service.  Wade v. West, 11 Vet. App. 302 (1999) 
(holding that 38 C.F.R. §  1154(b) does not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service).  The veteran, as a layman, has no 
competence to provide a medical opinion on the etiology of 
his current hearing loss.  Espiritu v. Derwinski, 2. Vet. 
App. 492 (1992).  The Board has noted the private and VA 
medical opinions which have been offered on the question of 
causal nexus.

In a 2000 letter, Dr. Capitelli stated that the veteran's 
hearing loss was most consistent with presbycusis.  The Board 
notes that presbycusis refers to age-related hearing loss, 
and thus this part of Dr. Capitelli's opinion goes directly 
against the veteran's claim.  Dr. Capitelli also commented 
that the veteran's hearing loss "may be related . . . to 
some extent" to the veteran's service noise exposure.  This 
is but an equivocal and speculative statement, and it has 
little probative value, particularly as it does not appear 
the doctor reviewed historical medical records in offering 
the opinion. 

Standing in contrast to Dr. Capitelli's opinion is the 
opinion offered by the VA medical examiner in 2000.  After 
reviewing the veteran's claims file, and citing evidence in 
detail, the VA examiner opined that it was unlikely that the 
hearing loss now exhibited was related to service noise 
exposure, and current hearing loss was related to advancing 
age or some other cause.  This opinion, which is against a 
service relationship, is more probative as it was based on 
review of historical evidence and contains detailed 
discussion and rationale for the conclusion.

The Board finds that, despite the veteran's allegation that 
his hearing loss is related to combat, there is clear and 
convincing evidence that his hearing loss began many years 
after service and was not caused by any incident of service 
including combat experiences.  38 U.S.C.A. § 1154.  The Board 
concludes that hearing loss was not incurred in or aggravated 
by service, and service connection is not warranted.  Because 
the evidence is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for hearing loss is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

